Citation Nr: 0005914	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  96-16 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from March 1966 to 
January 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was previously before 
the Board and was remanded in January 1998. 


FINDING OF FACT

Good cause has not been shown for the veteran's failure on 
two occasions to report for scheduled VA medical examinations 
which were scheduled for the purpose of determining whether 
he is entitled to a permanent and total rating for VA 
nonservice-connected disability pension benefits. 


CONCLUSION OF LAW

The veteran's claim of entitlement to a permanent and total 
rating for nonservice-connected disability pension benefits 
must be denied.  38 C.F.R. § 3.655(b) (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

This case was remanded by the Board in January 1998, in part, 
for any additional development deemed necessary by the RO, 
including VA medical examination(s).  The record includes an 
internal document dated in May 1998 which shows that the 
veteran failed to report for a scheduled examination; this 
document also includes a handwritten notation showing the 
address used for the veteran.  

In July 1998, the RO furnished the veteran and his 
representative with a supplemental statement of the case 
which noted the veteran's failure to report for the 
examination and that evidence expected from such examination 
which might have been material to the veteran's claim could 
not be considered.  In a December 10, 1998, memorandum (with 
copy to the veteran), the veteran's representative noted the 
veteran's failure to report for the examination and also 
noted that the veteran's address was correct at that time.  
However, the veteran's representative requested the RO to 
schedule another examination.  The RO complied with an 
examination scheduled in March 1999.  An internal document in 
connection with the second examination also lists the 
veteran's address.  However, the veteran also failed to 
report for the second examination.  A supplemental statement 
of the case was furnished to the veteran and his 
representative in late March 1999 reporting the veteran's 
second failure to report. 

The Board notes here that the veteran's substantive appeal 
dated in April 1996 listed the same address used by the RO 
regarding notice of the March 1999 examination, and the most 
recent communication from the veteran, dated in late February 
1998, also lists the same address.  The address appears to 
have been verified by the veteran's representative.  
Significantly, none of the written communications to the 
veteran, to include the supplemental statements of the case 
which referred to the failure to report for the examinations, 
have been returned by the Postal Service as undeliverable or 
incorrect address.  Under the circumstances, the Board is 
unable to find any evidence that written notice of the 
examinations was sent to an incorrect address. 

When a claimant fails to report for an examination scheduled 
in connection with an original claim (other than one for 
compensation) without good cause, the claim shall be denied.  
38 C.F.R. § 3.655(a)(b).  In this case, neither the veteran 
nor his representative have offered any explanation 
whatsoever for the veteran's failure to report for the 
scheduled VA examinations.  The Board also observes that the 
RO honored the request of the veteran's representative and 
even scheduled a second examination although no good cause 
was shown for the veteran's failure to report for the first 
examination.  Under the facts of this case, the Board finds 
that the veteran's claim must be denied under 38 C.F.R. 
§ 3.655(a)(b) for failure to report, without good cause, for 
VA examinations necessary to determine entitlement to pension 
benefits. 

The veteran's representative correctly points out that the RO 
did not deny the veteran's claim under 38 C.F.R. § 3.655(b) 
for failure to report for the scheduled examination.  
However, the importance of reporting for the examination was 
made known to the veteran and to his representative by notice 
in both the July 1998 and March 1999 supplemental statements 
of the case that evidence expected from the examination which 
might have been material to the outcome could not be 
considered.  Moreover, the veteran's representative, noting 
the importance of such an examination to the veteran's claim, 
successfully persuaded the RO to reschedule the examination 
after the first failure to report.  Nevertheless, despite the 
notices to the veteran and to the veteran's representative, 
the veteran has not only failed to report for two 
examinations, but no reason or explanation has been offered.  
The totality of the circumstances in this case leads the 
Board to conclude that although the veteran knew of the 
scheduled examinations and knew the importance of such 
examinations to his appeal, he simply failed to report.  The 
Board therefore finds no prejudice to the veteran in denying 
his appeal under 38 C.F.R. § 3. 655(b).  Bernard v. Brown, 4 
Vet.App. 384 (1993).  The Board finds that no useful purpose 
would be served by honoring the representative's current 
request that the case be remanded again. 

In closing, the Board observes that the veteran's 
representative has correctly pointed out that copies of the 
VA letters notifying the veteran of the two scheduled 
examinations are not in the claims file.  However, the Board 
accepts the two internal computer printouts with the 
handwritten notations as sufficient to show that the notice 
letters were sent to the veteran at his last address of 
record.  In this regard, the Board notes that principles of 
administrative regularity dictate a presumption that 
government officials have properly discharged their official 
duties.  Saylock v. Derwinski, 3 Vet. App. 394 (1992).  As 
stated above, the address noted in the record is that last 
address used by the veteran in communicating with the VA.  It 
is the claimant's duty to keep the VA apprised of his or her 
current address.  Hyson v. Brown, 5 Vet.App. 262 (1993). 


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

